DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "the agent holder" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Changing the phrase to –a cleaning agent support—would overcome this rejection. Claim 10 will inherit this same issue since it depends from the rejected claim.
Claim 10 recites the limitation “the valve cover” in line 1. There is insufficient antecedent basis for this limitation in the claim. Changing the dependency of claim 10 to depending from claim 9 instead of claim 8 would overcome this rejection.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 – 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent 8,112,824 (hereinafter Spogardh).
Regarding claim 1, Spogardh discloses a flush valve for installation in a toilet tank, the flush valve comprising: a valve body (1) having at least one inlet (4) and an outlet (16); a refill tube (5) coupled to the valve body to create a fluid-tight seal, the refill tube (11) also fluidly coupled to the at least one inlet of the valve body (via inlet (4)); and a cleaning agent support (10) disposed within the valve body and located within a fluid pathway between the at least one inlet of the valve body and the outlet of the valve body (fig. 4).
Regarding claim 2, Spogardh discloses a reservoir (formed by valve body adjacent receptacle (10)) disposed within the valve body and fluidly coupled to the first inlet of the valve body, the outlet of the valve body, and the cleaning agent support (fig. 4).
Regarding claim 3, Spogardh discloses a canister (note annotated fig. below) configured to slidably receive the refill tube to form a fluid-tight seal between the canister and the refill tube while leaving a void between an external sidewall of the refill tube and an internal sidewall of the canister.

    PNG
    media_image1.png
    645
    639
    media_image1.png
    Greyscale

Regarding claim 4, the refill tube (5) further comprises an opening (8) opposite the valve body, the opening sized to receive a cleaning agent (9) (fig. 2A).
Regarding claim 5, the opening (80) of the refill tube (5) coincides with the cleaning agent support (10) so that the refill tube is configured to deliver the cleaning agent to the cleaning agent support (fig. 2A) (col. 4, ln. 3 – 9).
Claim(s) 1 – 2, 7 – 16, and 18 – 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent 4,229,410 (hereinafter Kosti).
Regarding claim 1, Kosti discloses a flush valve for installation in a toilet tank, the flush valve comprising: a valve body (13) having at least one inlet (14) and an outlet (adjacent leader line 13 in fig. 1); a refill tube (11) coupled to the valve body to create a fluid-tight seal, the refill tube (11) also fluidly coupled to the at least one inlet of the valve body (via opening (14)); and a cleaning agent support (44) disposed within the valve body and located within a fluid pathway between the at least one inlet of the valve body and the outlet of the valve body (fig. 1).
Regarding claim 2, Kosti discloses a reservoir disposed within the valve body and fluidly coupled to the first inlet of the valve body, the outlet of the valve body, and the cleaning agent support (note annotated fig. below).

    PNG
    media_image2.png
    239
    291
    media_image2.png
    Greyscale

Regarding claim 7, the valve body further comprises a second inlet sized to receive a cleaning agent (10b) (note annotated fig. below).

    PNG
    media_image3.png
    239
    291
    media_image3.png
    Greyscale

Regarding claim 8, the agent holder (44) is accessible through the second inlet since the agent holder is located below the inlet.
Regarding claim 9, there is a valve cover (15) coupled to the valve body and sized to cover the second inlet to create a fluid-tight seal.
Regarding claim 10, the valve cover (15) is coupled to a cord (18) operably coupled to a flushing system (16, 17) of a toilet.
Regarding claim 11, there is a cleaning agent (10b) located within the cleaning agent support (44).
Regarding claim 12, the cleaning agent comprises a pressed disc comprised of chemical for cleaning a toilet (col. 11, ln. 3 – 28).
Regarding claim 13, the cleaning agent is water-soluble (col. 2, ln. 17 – 19; col. 3, ln. 11 – 24).
Regarding claim 14, Kosti discloses a method for cleaning a toilet, the method comprising the steps of providing a toilet having a tank (12) capable of holding water and a flush valve operably coupled to the water within the tank, the flush valve comprising: a valve body (13) having a first inlet (14), a second inlet (note annotated fig. above regarding claim 7), and an outlet (adjacent leader line 13 in fig. 1); a refill tube (11) coupled to the valve body to create a fluid-tight seal, the refill tube fluidly coupled to the first inlet of the valve body and an external water source; a valve cover (15) coupled to the valve body and sized to cover the second inlet of the valve body to create a fluid-tight seal; a cord (18) coupled to the valve cover; and an agent support (44) disposed within the valve body so that the agent support is accessible from the second inlet of the valve body and located within a fluid pathway between the first inlet of the valve body, the second inlet of the valve body, and the outlet of the valve body; lifting the valve cover to acquire access to the agent support; placing a cleaning agent within the agent support; closing the valve cover; filling the tank of the toilet with water; lifting the valve cover via the cord coupled to the valve cover so that water enters the valve body via the second inlet the water flowing over the cleaning agent, exiting the outlet of the valve body, and flowing into a toilet bowl; and filling the refill tube via the external water source, the water 
Regarding claims 15 and 18, Kosti discloses a reservoir disposed within the valve body and fluidly coupled to the first inlet of the valve body, the outlet of the valve body, and the cleaning agent support (note annotated fig. above regarding claim 2).
Regarding claims 16 and 19, the cleaning agent comprises a pressed disc comprised of chemical for cleaning a toilet (col. 11, ln. 3 – 28).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Spogardh in view of US Patent 8,745,772 (hereinafter Kido).
Regarding claim 6, Spogardh shows all in the instant invention as claimed as set forth above including a mounting arm operably coupled to a flushing system of a toilet (rocker 
Regarding claim 17, Spogardh shows a method for cleaning a toilet, the method comprising the steps of: providing a toilet having a tank holding water and a flush valve operably coupled to the water within the tank (col. 3, ln. 35 – 39), the flush valve comprising: a valve body (1) having an inlet (4) and an outlet (16); a refill tube (5) coupled to the valve body to create a fluid-tight seal, fluidly coupled to the first inlet of the valve body and an external water source, and having an opening opposite the valve body sized to receive a cleaning agent (9); a canister configured to slidably receive the refill tube to form a fluid-tight seal between the canister and the refill tube while leaving a void between an external sidewall of the refill tube and an internal sidewall of the canister (note annotated fig. above regarding claim 3); and an agent support (10) disposed within the valve body so that the agent support is in communication with the refill tube and located within a fluid pathway between the inlet of the valve body and the outlet of the valve body; dispensing a cleaning agent in the opening of the refill tube so that the cleaning agent is supported by the agent support; lifting the canister via an arm coupled to the canister so that water enters the valve body via the inlet, the water flowing over the cleaning agent, exiting the outlet of the valve body, and flowing into a toilet 
Spogardh fails to show a cord coupled to the canister and a step of lifting the canister via the cord so that water enters the valve. Attention is turned to Kido which shows coupling a canister style valve to a handle/cord actuator depending upon the existing toilet tank set up (fig. 4). It would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to configure the mounting arm to be operably coupled to a cord operably coupled to a flushing system for use in a toilet tank that utilizes a handle and arm as evidenced by the teachings mentioned above.
Conclusion
Applicant is advised that should claims 15 and 16 be found allowable, claims 18 and 19 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Patent 4,821,346 issued to Jones is related as a teaching of the state of the art of a chemical dispenser located in the refill tube of a toilet tank.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANIE M LOEPPKE whose telephone number is (571)270-5208.  The examiner can normally be reached on M-F 9AM-5PM ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on (571) 270-3735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JANIE M LOEPPKE/Primary Examiner, Art Unit 3754